Citation Nr: 1538676	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-30 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a traumatic brain injury.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  His awards and decorations include the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a formal hearing held at the RO before a Decision Review Officer (DRO) in July 2010.  Unfortunately, the hearing was not properly recorded, and a transcript of the hearing is not available.  Consequently, the Veteran was provided an opportunity to testify at an additional DRO hearing.  The Veteran indicated that he wished to testify at a new hearing, which was later held in October 2011.  The transcript of that hearing is of record.  The Veteran also testified at a Board videoconference hearing at the RO before the undersigned Veterans Law Judge in June 2015.  The transcript from that hearing is also of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  There are additional VA treatment records that were reviewed by the RO prior to the issuance of the October 2011 statement of the case that are located in the Virtual VA paperless claims system.  The remainder of the documents in Virtual VA are either duplicative of the evidence in VBMS or are irrelevant to the present appeal.  After the issuance of the statement of the case, the Veteran's Social Security Administration (SSA) records were associated with the claims file.  The Board finds that, although these records were not reviewed by agency of original jurisdiction (AOJ), there is no prejudice to the Veteran because the case is being remanded and the AOJ will have an opportunity to consider the evidence received since the statement of the case.  See 38 C.F.R. § 20.1304.  The Board notes that the Veteran also submitted a statement in July 2015 that was not reviewed by the AOJ; however, that statement was accompanied by a waiver of the RO's initial consideration of that evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to obtain an additional VA medical examination and medical opinion and to secure any outstanding records.  

The July 2009 and September 2010 VA examiners determined that the Veteran did not have any residuals from when he was injured in an explosion in Vietnam and that his reported symptoms of memory loss, difficulty with concentration, and general cognitive impairment were due to his brain atrophy and his mental disorders.  In so doing, the VA examiners noted that the Veteran did not suffer from any loss of consciousness and that there was no report of a head injury in his service treatment records.  However, at the time of his separation in December 1970, the Veteran marked that he had a history of a head injury in his report of medical history, and the Veteran has testified that he had huge gaps in his memory during the time of the in-service injury.  Brd. Hrg. Tr. at 4; December 1970 Report of Medical History; see also, September 2008 VA treatment record (medical history contained notation of loss of consciousness and concussion as a result of the in-service event).  

Moreover, the Veteran has contended that his symptoms associated with the claimed traumatic brain injury consisted of cognitive impairment, memory loss, and difficulty concentrating; however, at the October 2011 DRO hearing, the Veteran testified that he experienced chronic headaches and also experienced dizziness.  See DRO Hrg. Tr. at 6;10.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to consider the Veteran's account of losing consciousness in service and to determine the nature and etiology of these other symptoms.

Additionally, it appears that there may be outstanding, relevant records.  In this regard, the Veteran testified that he was treated during service at Madigan hospital after he was discharged from Walter Reed Hospital until he separated in December 1970.  It does not appear that all of the records from this facility have been obtained.  Therefore, on remand, all records from Madigan hospital between June 1970 and December 1970 should be secured.  Furthermore, as the Veteran seeks treatment at VA healthcare facilities, on remand, all outstanding, relevant VA records should be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate entity, to request his complete service treatment records, to specifically include any clinical or inpatient records from Madigan Hospital from June 1970 to December 1970.  

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his records as well as any further action to be taken. 

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a traumatic brain injury and associated symptoms.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records dated from August 2012 to the present.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any traumatic brain injury that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  This may include cognitive testing.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The Veteran has claimed that he has residuals from a head injury that he sustained in an explosion in Vietnam.  His service treatment records do show that he was injured in a landmine explosion in May 1970.  It was specifically noted that he sustained fragment wounds to his right arm and a tympanic membrane perforation in his right ear. 

At the time of his separation in December 1970, the Veteran marked that he had a history of a head injury in his report of medical history, and the Veteran has testified that he had huge gaps in his memory during the time of the in-service injury.  Brd. Hrg. Tr. at 4; December 1970 Report of Medical History; see also, September 2008 VA treatment record (medical history contained notation of loss of consciousness and concussion as a result of the in-service event).  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has any residuals from a traumatic brain injury sustained in May 1970, to include any brain atrophy, cognitive impairment, memory loss, difficulty concentrating, headaches, and dizziness.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




